Order entered February 18, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00179-CV

                           IN RE KENNETH FOSTER, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-07-17971-Z

                                         ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY the motion for emergency relief. We ORDER relator to bear the costs of this

original proceeding.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE